CONCURRING OPINION
Cole, Judge:
My views set forth in Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, questioning the jurisdiction of the division to decide a case somewhat similar to these proceedings, continue as the minority expression from the division. Under the practice and procedure of the court and the rules applicable thereto, much litigation before the court is dependent upon my participation in a decision of the same. Adhering, however, to my views expressed in the Bush case, supra, but for the purpose of expediting the work of the court, I am joining my colleagues in the disposition of this case, and concur in the opinion and judgment attached hereto.




Exhibit No. Invoice Description or Item No.

1 Michito (except items of this description appearing on invoices covered by protests 126836-K and 121021-K)
84-A w
Selectita o:
56 ^
9876-P, Women’s Roman üt
Roman Perf., 9876, Women’s Roman o
Aztecita <r

*115
Exhibit No. Invoice Description or Item No.

8 Mazatlan
9 Zochil
10 Roman Nino
11 1479, Women’s Monk
12 Model 800, Multicolor
13 Selecta
14 Selectita
15 Mazatlan
17 3-W Natural
18 Chapala
19 Model 900, Multicolor
20 Pachuco
22 Princesita
23 Zochil
25 Aztec
27 Curiosita
28 Corita
30 Militar
32 5231, Peineton
33 Cora
34 Potro Ojillado para Mujer
36 Potro
37 Picadito
38 Picado
39 Especial
40 Cocori
41 3058
42 3052
43 Antina
44 S-61-091
45 S-63-166, M61-105
46 M61-107